                   Case 19-10210-LSS           Doc 294       Filed 03/05/19        Page 1 of 2



                             UNITED STATES BANKRUPTCY COURT
                                THE DISTRICT OF DELAWARE

In re                                                     Chapter 11

                                                          Case No. 19-10210 (LSS)
                                           1
Charlotte Russe Holding, Inc., et al.,
                                                          (Jointly Administered)
                           Debtors.                       Related D.I.: 17 and 199


                                 NOTICE OF SUCCESSFUL BIDDER

           PLEASE TAKE NOTICE that on February 21, 2019, the United States Bankruptcy Court
    for the District of Delaware (the “Court”) entered the Order (I) Approving Bid and Sale
    Procedures, (II) Approving Certain Bidding Protections, (III) Approving the Form and Manner
    of Notice of the Sale and Assumption and Assignment of Executory Contracts and Unexpired
    Leases, (IV) Scheduling an Auction and Sale Hearing [D.I. 199] (the “Bid Procedures Order”)2
    that, among other things, approved procedures (the “Bidding Procedures”) for the solicitation
    and consideration of competing offers for the sale of substantially all of the Debtors’ assets.

          PLEASE TAKE FURTHER NOTICE that in accordance with the Bid Procedures Order,
    the Auction was held on March 5, 2019 commencing at 10:00 a.m. (ET) at the offices of
    Bayard, P.A., 600 N. King Street, Suite 400, Wilmington, DE 19801. A transcript of the
    Auction is attached hereto as Exhibit A. At the Auction, SB360 Capital Partners, LLC, was
    designated as the Successful Bidder pursuant to the form of Agency Agreement attached hereto
    as Exhibit B, attached as Exhibit C is a redline comparing the Agency Agreement to the stalking
    horse Agency Agreement filed on February 19, 2019 at D.I. 170.

        PLEASE TAKE FURTHER NOTICE that a hearing will be held to approve the sale of
the Debtors’ assets to the Successful Bidder (the “Sale Hearing”) before the Honorable Laurie
Selber Silverstein, United States Bankruptcy Court for the District of Delaware, 824 Market
Street, Wilmington, Delaware 19801, 6th Floor, Courtroom 2, on March 6, 2019 at 1:00 p.m.
(ET). The Sale Hearing may be adjourned from time to time without further notice to creditors
or parties in interest other than by announcement of the adjournment in open court at the Sale
Hearing or in notice or agenda filed with the Court.




1
  The Debtors and the last four digits of their respective federal taxpayer identification numbers are as follows:
Charlotte Russe Holding, Inc. (4325); Charlotte Russe Holdings Corporation (1045); Charlotte Russe Intermediate
Corporation (6345); Charlotte Russe Enterprise, Inc. (2527); Charlotte Russe, Inc. (0505); Charlotte Russe
Merchandising, Inc. (9453); and Charlotte Russe Administration, Inc. (9456). The Debtors’ headquarters are located
at 5910 Pacific Center Boulevard, Suite 120, San Diego, CA 92121.
2
  Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to such terms in the Bid
Procedures Order.


{BAY:03457488v1}
                   Case 19-10210-LSS   Doc 294    Filed 03/05/19     Page 2 of 2



         PLEASE TAKE FURTHER NOTICE that this Notice and any Sale are subject to the
fuller terms and conditions of the Bid Procedures Order, the Bidding Procedures, and any further
orders of the Court. The Debtors encourage parties-in-interest to review such documents in their
entirety. Copies of the Bid Procedures Order, Bidding Procedures, and this Notice may be
obtained by contacting the Debtors’ claims and notice agent, Donlin Recano & Company, Inc.,
by visiting https://www.donlinrecano.com/Clients/crusse/Index. The Debtors reserve their right
to adopt other or further modifications to the Bid Procedures in accordance with the terms
thereof and of the Bid Procedures Order.


Dated: March 5, 2019
       Wilmington, Delaware                 BAYARD, P.A.

                                             /s/ Justin R. Alberto
                                            Justin R. Alberto (No. 5126)
                                            Erin R. Fay (No. 5268)
                                            Daniel N. Brogan (No. 5723)
                                            600 North King Street, Suite 400
                                            Wilmington, Delaware 19801
                                            Telephone: (302) 655-5000
                                            Facsimile: (302) 658-6395
                                            Email: jalberto@bayardlaw.com
                                                     efay@bayardlaw.com
                                                    dbrogan@bayardlaw.com

                                                           - and -
                                            COOLEY LLP
                                            Seth Van Aalten (admitted pro hac vice)
                                            Michael Klein (admitted pro hac vice)
                                            Summer M. McKee (admitted pro hac vice)
                                            1114 Avenue of the Americas
                                            New York, New York 10036
                                            Telephone: (212) 479-6000
                                            Facsimile: (212) 479-6275
                                            Email: svanaalten@cooley.com
                                                   mklein@cooley.com
                                                   smckee@cooley.com
                                            Co-Counsel for the Debtors
                                            and Debtors in Possession




{BAY:03457488v1}
